DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/US2017/025092 filed 03/30/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/29/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
As to claim 4, 
 “drill cuttings” while understood, should be “drill cuttings material” for nomenclatural consistency. 
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20,
 there is insufficient antecedent basis for the limitation "the slot flow device" in the claim; for the purpose of examination the Examiner interprets instead as “the slot flow apparatus”.
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Applicant cited Jones (US 20050012244 A1; hereafter “Jones”).

Regarding independent claim 1,
 Jones teaches a method of reconstituting formation structures (Title “Method For Preparing And Processing A Sample For Intensive Analysis”. Background: [0006] “formation”; [0015] “reconstituted”; Examiner notes invention is directed to improvement in the palletized sample), the method comprising:
providing drill cuttings material (drilled cuttings) from a known (at once envisaged as known) reservoir formation ([0037] “drilled cuttings gathered from a subterranean wellbore drilling process”; Examiner notes that it is commonsensical, conventional, and expected to know the reservoir from which one is drilling; additional obviousness analysis provided);
grinding the drill cuttings material (drilled cuttings) to particulates of one or more known (at once envisaged as known) particle sizes ([0004] “samples may be prepared from any solid sample which is grindable, and, even more particularly, the samples may be prepared from the drilled cuttings of a subterranean wellbore”; [0014] “The powdered geological sample particles, on average, must be smaller than about 25 microns (10.sup.-6 m) in diameter, as is required by homogeneous sampling”; Examiner notes that is commonsensical and expected to know the particle size(s) when there is an expectation on size for integrity);
packing the particulates (powdered cuttings) into a chamber (cylinder in body of press/die) ([0056] “The re-powdered sample can now be placed in a press or die. When pressure is applied, the sample is molded or conformed into a pellet or any other desired shape”; [0091] “Pour the sample powder along the crease of the paper and into the cylinder in the body of the die”);
applying a load (via press/die) to the particulates (powdered cuttings) in the chamber (cylinder in body of press/die) to form a consolidated structure (pellet) ([0008] “The process of conforming and binding the samples into a specific shape is generally known as palletizing or pressing, and is well known in the industry”; [0021] “force may be applied by a press and die mechanism”; [0092]); and
removing the consolidated structure (pellet) from the chamber (cylinder in body of press/die) ([0093] “extract the pellet”).
With further regards to the claimed known reservoir formation, the Examiner takes Official Notice that it is conventional to know where one is cutting and to record the origin data of cuttings, and either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged from Jones the aforementioned, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the conventional knowledge of where cuttings are from with Jones’ method and associated apparatus for the commonsensical, conventional, and expected purpose of associating cuttings analysis with the location from which the cuttings are taken from which may thereby allow the driller to adjust the drill plan accordingly (Jones, [0006]).
With further regards to claimed known particle size, It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). In the present case, only ordinary skill is required to homogenously grind particles to a known particle size, and either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged from Jones the aforementioned, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Jones’ grinding for a particle size to a known and desired homogenized size thereby desirably providing a sample that is retainable throughout the pellet preparation process and ultimately preserved in the final pellet and therefore representative of the whole sample and thus by such optimization to a desired known ground particle sizing the measurements taken by the analysis device will be representative of the whole sample (see at least Jones, [0014]-[0015] and [0119]).

Regarding claim 4, which depends on claim 1,
 Joes teaches wherein applying a load to the drill cuttings comprises gradually (at once envisaged as reasonably gradual for the delicate pellet formation) increasing the load and maintaining a high stress (considered by the Examiner as sufficiently high) load for a period of time ([0092] “Place the loaded die into the SPEX 3630 X-Press, and tighten down the top screw. The press should be programmed for a ram pressure of 5 tons, a hold time of 0.3 minutes (18 seconds), and a release time of 0.2 minutes (12 seconds). Close the safety shield and activate the press. Alternatively, any press may be used so long as the press parameters allow for proper pressing of the sample as described above, and the resultant pellet diameter is approximately 13 mm”; [0093] “26) After the automatic pressing routine is completed, gently extract the pellet. While not as delicate as a pellet ground without epoxy solution, the epoxy-pellet still must be handled with care until heat-curing is completed”).
Jones does not explicitly state wherein the stress is “high”, nor wherein the increasing of the load is “gradually”.
However, it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II). In the present case, only ordinary skill in the art is required to apply a sufficiently high stress for reconstitution of cuttings, and likewise, only ordinary skill in the art is required to be sufficiently gradual in increasing load to so properly reconstitute with care so that the finished pellet is useful for analysis. 
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Jones reasonably teaches the aforementioned qualifiers of gradually increasing the load and maintaining a high stress, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so make Jones’ load increase gradually and Jones’ stress be high for the aforementioned reasons of being sufficiently high stress for reconstitution of cuttings, and likewise sufficiently gradual in increasing load to so properly reconstitute with care so that the finished pellet is useful for analysis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of Applicant cited Ganz (US 20130073207 A1; hereafter “Ganz”).

Regarding claim 2, which depends on claim 1,
 Jones does not explicitly state applying one or more cleaning fluids to the drill cuttings forming cleaned drill cuttings.
Ganz teaches applying one or more cleaning fluids to the drill cuttings forming cleaned drill cuttings ([0029] “drill cuttings may be cleaned by washing or similar process and dried”. Examiner additionally notes as pertinent: Title “Characterization Of Subterranean Formation Properties Derived From Quantitative X-Ray CT Scans Of Drill Cuttings”; [0014] “reconstitute a horizontal well core by assembling groups of drill cuttings in a manner that approximates the rock at a specific location in a well bore”; [0032] “drill cuttings may be secured by embedding them in a material to hold them securely in place. The material for this purpose may be a resin such as epoxy or similar material”; [0041] “X-ray CT scans and estimates of bulk density and effective atomic number produced from the reconstituted cores”; [0027] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ganz’s cleaning/washing of drill cuttings for analyzable reconstituted core with Jones method thereby providing cleaner drill cuttings and thus enabling more accurate/precise analysis from reduction of noise caused by dirty cuttings and/or for better reconstitution. 

Regarding claim 3 and claim 5, where claim 3 depends on claim 2 and where claim 5 depends on claim 3,
 Jones as modified suggests further comprising coating (mixture) the cleaned drill cuttings (as modified to be cleaned as taught by Ganz; see analysis of claim 2) with a binding agent, (claim 3 limitation follows) wherein the binding agent is a curable resin, a cement, an inorganic geopolymer, or any combination of a curable resin, a cement, and an inorganic geopolymer ([0020] “The first solution may be an epoxy in a carrier solution, such as C4 Resin in a solvent having isopropyl alcohol and acetone. The second solution may be an activator in a carrier solution, such as Activator D in an isopropyl alcohol and acetone solvent”; [0021] “The pellet may further be cured such that the epoxy and activator solutions form a binding agent within the pellet that enable it to maintain structural integrity during intensive analysis, as well as provide consistent ablation of the sample material”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited West et al (US 2812160 A; hereafter “West”).
Regarding claim 6, which depends on claim 1,
 While Jones teaches wherein the drill cuttings material (drilled cuttings) comprises remnants of drilled formation, Jones is silent to wherein the drill cuttings material comprises remnants of drilled formation cores.
West teaches transporting remnants (drill cuttings) of drilled formation cores (col. 2, ll. 30-34 “Coring bit 13 is positioned at the lower end of the bit element. An auger element 14 is positioned around the outer barrel which causes the cuttings to flow upwardly in the borehole and to be discharged into cutting basket 15”; see claim 1 “transport drill cuttings upward from the coring bit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine West’s (specific) coring cuttings with Jone’s (generic) method and associated apparatus for reconstituting cuttings thereby providing cuttings for analysis, the Examiner emphasizing that only ordinary skill in the art is required to apply the generic method applicable to cuttings to the specific case where the cuttings are remnants of a core. Complimentarily, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones’ reconstitution of cuttings with West’s coring thereby providing additional samples which can be analyzed and tested—including destructively tested and thereby providing additional testing and/or statistical significance to the analysis.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited Walls et al (US 20130259190 A1; hereafter “Walls”).
Regarding claim 7, which depends on claim 1,
 Jones teaches wherein the chamber (cylinder in body of press/die) is generally cylindrical-shaped ([0091] “Pour the sample powder along the crease of the paper and into the cylinder in the body of the die”) and wherein the reconstituted structure is consolidated from formation cuttings ((Title “Method For Preparing And Processing A Sample For Intensive Analysis”. Background: [0006] “formation”; [0015] “reconstituted”; [0004] “samples may be prepared from the drilled cuttings of a subterranean wellbore”).
Jones does explicitly state wherein the reconstituted structure is a consolidated core.
Walls teaches wherein a reconstituted structure is a consolidated core ([0108] “obtain and classify drill cuttings in horizontal wells, a reconstituted core that comprises drill cuttings”; [0036] “samples can be cleaned, shaped, mounted, or prepared with other techniques typically used for preparing a rock sample”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wall’s reconstitution as a core from cuttings with Jones reconstitution of cuttings thereby providing a well-known sample for conventional testing and standardized comparison including for examples, analysis of porosity (connected, isolated, total), organic matter content, absolute permeability in multiple axes (x,y,z), grain size distribution, elastic properties, and formation factor, and/or relative permeability, capillary pressure, Archie's parameters m and n, and similar analyses (see Wall [0099]). The Examiner further emphasizes that cores from cuttings enables additional samples which can be analyzed and tested—including destructively tested and thereby providing additional testing and/or statistical significance to the analysis.

Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly* cited Nguyen et al (WO 2015195127 A1; hereafter “Nguyen”; *corresponds to Applicant cited US 20170008085 A1).

Regarding independent claim 9,
 Jones teaches a method of reconstituting formation structures (Title “Method For Preparing And Processing A Sample For Intensive Analysis”. Background: [0006] “formation”; [0015] “reconstituted”; Examiner notes invention is directed to improvement in the palletized sample), the method comprising:
providing drill cuttings material (drilled cuttings) from a known reservoir formation (at once envisaged as known) ([0037] “drilled cuttings gathered from a subterranean wellbore drilling process”; Examiner notes that it is commonsensical, conventional, and expected to know the reservoir from which one is drilling; additional obviousness analysis provided);
grinding the drill cuttings material (drilled cuttings) to particulates (powdered cuttings) of one or more known particle sizes ([0004] “samples may be prepared from any solid sample which is grindable, and, even more particularly, the samples may be prepared from the drilled cuttings of a subterranean wellbore”; [0014] “The powdered geological sample particles, on average, must be smaller than about 25 microns (10.sup.-6 m) in diameter, as is required by homogeneous sampling”; Examiner notes that is commonsensical and expected to know the particle size(s) when there is an expectation on size for integrity);
providing the particulates (powdered cuttings); and
forming (via die/press) a reconstituted structure (pellet from cuttings) using the particulates (powdered cuttings) having the structural properties and chemical composition of the extracted formation cuttings sample.
Jones does not teach (emphasis added in italics) wherein the method of reconstituting formation structures is with a three dimensional printer, analyzing an extracted formation core sample to obtain structural properties and chemical composition of the extracted formation core sample, nor providing the particulates to the three dimensional printer and forming a reconstituted structure using the particulates and the structural properties and chemical composition of the extracted formation core sample.
Nguyen teaches a method of reconstituting formation structures with a three dimensional printer (3D printer) (Title “FORMING FACSIMILE FORMATION CORE SAMPLES USING THREE-DIMENSIONAL PRINTING”), the method comprising:
 analyzing an extracted formation core sample to obtain structural properties and chemical composition of the extracted formation core sample (Abstract “providing an actual formation core sample; determining an internal anatomy of at least a portion of the actual formation core sample; determining a virtual 3D model of the external anatomy of the actual formation core sample in a computer readable format, wherein the virtual 3D model of the external anatomy of the actual formation core sample is represented by successive 2D cross-sectional layers”; [0012] “actual formation core sample, the chemical elements composing at least a portion thereof is determined”; [0013] “ x-ray diffraction, near-infrared spectroscopy, scanning electron microscopy, which produces 3D images of objects by scanning them with a focused beam of electrons, x-ray computed tomography scan, which uses computer- processed x-rays to produce tomographic 3D images of an object, and any combination thereof”)
 providing naturally occurring formation material from a known reservoir formation ([0015] “material may be selected such that it is expected to react or behave in a similar or identical way to the material of interest in the actual formation core sample. Such materials may, thus, include materials naturally occurring in subterranean formations, such as hydrocarbon-containing subterranean formations, that are capable of being used with the 3D printer and capable of binding together (alone or in the presence of a binder) to form a cohesive facsimile core sample”; Examiner notes that while silent to grinding drill cuttings material to particulates of one or more known particle sizes, one of ordinary skill in the art would at once understand that drill cuttings are a naturally occurring formation material, and, likewise an ordinary artisan would expect to grind materials to be of a known useable size with a 3D printer; additional obviousness analysis provided),
 providing the particulates (printing materials) to the three dimensional printer (3D printer) ([0015]-[0016] printing materials); and
 forming a reconstituted structure using the particulates and the structural properties and chemical composition of the extracted formation core sample (Abstract “printing a facsimile core sample using the 3D printer, thereby replicating at least a portion of the external anatomy of the actual formation core sample”; [0007] “The 3D facsimile formation core samples (also referred to herein as "facsimile core samples") described in the present disclosure may, in some embodiments, represent either or both the internal anatomy and the external anatomy of an actual formation core, or any portion thereof. As used herein, the term "internal anatomy" refers to the chemical composition of an actual formation core. That is, the facsimile core sample may be 3D printed using the same chemistry (e.g., a carbonate or silica) as that found in the actual formation core”; [0016] “Generally, the amount and ratio of one or more printing materials selected, and any additives, will be dependent upon the internal and external anatomy of the actual formation core sample, which may vary widely depending on the type of subterranean formation, the composition of the subterranean formation (e.g. , high levels of salts), and the like”).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nguyen’s facsimile formation core 3D printing method and associated hardware with Jones method and associated apparatus thereby providing (facsimile) core samples, the Examiner noting that (non-facsimile) core samples are a well-known sample for conventional testing and standardized comparison. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Jones’s ground cuttings as Nguyen’s naturally occurring formation material thereby providing representative material which is convenient and abundant. The Examiner further emphasizes that cores from cuttings enables additional samples which can be analyzed and tested—including destructively tested and thereby providing additional testing and/or statistical significance to the analysis.
With further regards to the claimed known reservoir formation, the Examiner takes Official Notice that it is conventional to know where one is cutting and to record the origin data of cuttings, and either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged from Jones the aforementioned, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the conventional knowledge of where cuttings are from with Jones’ method and associated apparatus for the commonsensical, conventional, and expected purpose of associating cuttings analysis with the location from which the cuttings are taken from which may thereby allow the driller to adjust the drill plan accordingly (Jones, [0006]). Furthermore, the combination with Nguyen’s core analysis likewise suggests that such knowledge may be used to, among other things, determine the permeability of the formation, determine the porosity of the formation i.e., the reservoir storage capacity), determine the compatibility of fluids used to perform subterranean formation operations, and the like and that such determinations may be essential to predicting the specific operational parameters for certain operations, estimating the productivity of the formation, approximating the lifetime of the formation, estimating the water content of the formation, and the like (Nguyen [0003]).
With further regards to claimed known particle size, it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). In the present case, only ordinary skill is required to homogenously grind particles to a known particle size, and either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged from Jones the aforementioned, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Jones’ grinding for a particle size to a known and desired homogenized size thereby desirably providing a sample that is retainable throughout the pellet preparation process and ultimately preserved in the final pellet and therefore representative of the whole sample and thus by such optimization to a desired known ground particle sizing the measurements taken by the analysis device will be representative of the whole sample (see at least Jones, [0014]-[0015] and [0119]). Furthermore, the combination with Nguyen’s 3D printer further suggests optimization of sizing for optimal use in said printer.

Regarding claim 13, which depends on claim 9,
 Jones does not teach analyzing the extracted formation core sample, nor wherein said analysis is performed with at least one of X-ray diffraction, near-infrared spectroscopy, scanning electron microscopy, and energy-dispersive X-ray spectroscopy.
Nguyen teaches wherein analyzing the extracted formation core sample is performed with at least one of X-ray diffraction, near-infrared spectroscopy, scanning electron microscopy, and energy-dispersive X-ray spectroscopy (Abstract “providing an actual formation core sample; determining an internal anatomy of at least a portion of the actual formation core sample; determining a virtual 3D model of the external anatomy of the actual formation core sample in a computer readable format, wherein the virtual 3D model of the external anatomy of the actual formation core sample is represented by successive 2D cross-sectional layers”; [0012] “actual formation core sample, the chemical elements composing at least a portion thereof is determined”; [0013] “ x-ray diffraction, near-infrared spectroscopy, scanning electron microscopy, which produces 3D images of objects by scanning them with a focused beam of electrons, x-ray computed tomography scan, which uses computer- processed x-rays to produce tomographic 3D images of an object, and any combination thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nguyen’s facsimile formation core 3D printing hardware and method—including analysis for forming the instructions for said 3D printing—with Jones method and associated apparatus for the same combination and motivation provided in the independent claim, the Examiner further emphasizing that the analysis provides the anatomy including the chemical composition for the instructions of the 3D printing of the core facsimile. 

Regarding claim 14, which depends on claim 9,
 Jones as modified (see analysis of independent claim) suggests wherein the reconstituted structure (reconstituted from formation cuttings) is a consolidated formation core (Jones consolidated cuttings as modified by Nguyen to be a facsimile formation core).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited Nguyen and in further view of Applicant cited Ganz.
Regarding claim 10, which depends on claim 9,
 Jones does not explicitly state applying one or more cleaning fluids to the drill cuttings forming cleaned drill cuttings.
Ganz teaches applying one or more cleaning fluids to the drill cuttings forming cleaned drill cuttings ([0029] “drill cuttings may be cleaned by washing or similar process and dried”. Examiner additionally notes as pertinent: Title “Characterization Of Subterranean Formation Properties Derived From Quantitative X-Ray CT Scans Of Drill Cuttings”; [0014] “reconstitute a horizontal well core by assembling groups of drill cuttings in a manner that approximates the rock at a specific location in a well bore”; [0032] “drill cuttings may be secured by embedding them in a material to hold them securely in place. The material for this purpose may be a resin such as epoxy or similar material”; [0041] “X-ray CT scans and estimates of bulk density and effective atomic number produced from the reconstituted cores”; [0027] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ganz’s cleaning/washing of drill cuttings for analyzable reconstituted core with Jones method thereby providing cleaner drill cuttings and thus enabling more accurate/precise analysis from reduction of noise caused by dirty cuttings and/or for better reconstitution. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited Nguyen, Applicant cited Ganz, and in further view of newly cited Nguyen et al (WO 2015126369 A1; hereafter “Nguyen369”).
Regarding claim 11, which depends on claim 10,
 Jones as modified suggests further comprising coating (with binder) the cleaned drill cuttings (as modified to be cleaned as taught by Ganz; see analysis of claim 10) with an inert (at once so envisaged as inert) binding agent (Jones [0020]-[0021] ‘binding agent”; Nguyen [0015] “capable of being used with the 3D printer and capable of binding together (alone or in the presence of a binder) to form a cohesive facsimile core”) (Examiner presumes operability and therefore there is an expectation that binding agents would be inert and further that such is immediately at once so envisaged for commonsensical avoidance of detrimental interactions; additional obviousness analysis follows).
The combination does not explicitly state wherein the coating is with an inert binding agent.
Nguyen369 teaches wherein a geological material is coated with an inert binding agent (Abstract “scanning a retrieved geological core sample to produce a digital file representing the core sample. Then the digital file is transmitted to a three-dimensional printer that can execute the digital file to make a geologically, chemically, and structurally equivalent replica of the retrieved geological core sample. The three-dimensional printer can optionally combine a base geological material with one or more additives or with an inert binding agent”).
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the binding agent is inert, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’s binding agent to be so an inert coating—as suggested by Ngyen369’s inert binding for geological 3D printing of a replica core—thereby commonsensical providing avoidance of detrimental interactions while still providing binding to Jones’ cuttings particles in the 3D arrangement.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited Nguyen and in further view of newly cited West.

Regarding claim 12, which depends on claim 9,
 While Jones teaches wherein the drill cuttings material (drilled cuttings) comprises remnants of drilled formation, Jones is silent to wherein the drill cuttings material comprises remnants of drilled formation cores.
West teaches transporting remnants (drill cuttings) of drilled formation cores (col. 2, ll. 30-34 “Coring bit 13 is positioned at the lower end of the bit element. An auger element 14 is positioned around the outer barrel which causes the cuttings to flow upwardly in the borehole and to be discharged into cutting basket 15”; see claim 1 “transport drill cuttings upward from the coring bit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine West’s (specific) coring cuttings with Jones’ (generic) method and associated apparatus for reconstituting cuttings thereby providing cuttings for analysis, the Examiner emphasizing that only ordinary skill in the art is required to apply the generic method applicable to cuttings to the specific case where the cuttings are remnants of a core. Complimentarily, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones’ reconstitution of cuttings with West’s coring thereby providing additional samples which can be analyzed and tested—including destructively tested and thereby providing additional testing and/or statistical significance to the analysis.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecerf et al (US 20140076544 A1; hereafter “Lecerf”) in view of Applicant cited Jones with newly cited Nguyen and in further view of newly cited Hasiuk et al (NPL “3D printing sandstone porosity models”).
Regarding independent claim 17,
 Lecerf teaches a method of forming a slot flow apparatus (Title “METHOD OF TREATING SUBTERRANEAN FORMATION”; [0032] “Once the three-dimensional model is generated, it can be inserted into bridging equipment and bridging experiments can be performed on the three-dimensional model. The results of the bridging experiments may obtain results relating to the amount of solid or fiber and the fluid velocity that will provide for an accurate representation of a desirable treatment for the subterranean formation from which the sample was taken”), the method comprising:
providing a slot flow apparatus (bridging equipment and insertable three dimensionally printable model) having a subterranean formation modeled component (silent to sandstone utilized in the subterranean formation model);
providing three-dimensional printable material (conventional; not naturally occurring grinded cuttings);
treating a flow surface on the subterranean reservoir formation modeled component with the three-dimensional printable material based on analysis of an extracted formation core sample to obtain properties of an extracted formation core sample (Abstract “The three-dimensional model may be constructed by x-ray scanning of a core of the subterranean formation, and by additive manufacturing using the obtained x-ray image”; [0002] “This disclosure generally relates to treatment of oil and gas reservoirs”; Examiner notes that analysis is for geometrical considerations, not chemical/composition considerations);. 
Lecerf does not teach items: 1a) providing drill cuttings material from a known reservoir formation, 1b) grinding the drill cuttings material to particulates of one or more known particle sizes; 2a) treating a flow surface on the reservoir component with naturally occurring formation material, 2b) wherein the naturally occurring formation material is the ground drill cuttings particulates; and 3) wherein the reservoir component is a sandstone component.
However, with regards to items 1)-2):
Regarding item 1), Jones teaches a method of reconstituting formation structures (Title “Method For Preparing And Processing A Sample For Intensive Analysis”. Background: [0006] “formation”; [0015] “reconstituted”; Examiner notes invention is directed to improvement in the palletized sample), the method comprising:
 providing drill cuttings material (drilled cuttings) from a known reservoir formation (at once envisaged as known) ([0037] “drilled cuttings gathered from a subterranean wellbore drilling process”; Examiner again notes that it is commonsensical, conventional, and expected to know the reservoir from which one is drilling for);
 grinding the drill cuttings material (drilled cuttings) to particulates (powdered cuttings) of one or more known particle sizes ([0004] “samples may be prepared from any solid sample which is grindable, and, even more particularly, the samples may be prepared from the drilled cuttings of a subterranean wellbore”; [0014] “The powdered geological sample particles, on average, must be smaller than about 25 microns (10.sup.-6 m) in diameter, as is required by homogeneous sampling”; Examiner notes that is commonsensical and expected to know the particle size(s) when there is an expectation on size for integrity);
 providing the particulates (powdered cuttings); and
 forming (via die/press) a reconstituted structure (pellet from cuttings) using the particulates (powdered cuttings) having the structural properties and chemical composition of the extracted formation cuttings sample.
Regarding item 2a) Nguyen teaches a method of reconstituting formation structures with a three dimensional printer (3D printer) (Title “FORMING FACSIMILE FORMATION CORE SAMPLES USING THREE-DIMENSIONAL PRINTING”), the method comprising:
 analyzing an extracted formation core sample to obtain structural properties and chemical composition of the extracted formation core sample (Abstract “providing an actual formation core sample; determining an internal anatomy of at least a portion of the actual formation core sample; determining a virtual 3D model of the external anatomy of the actual formation core sample in a computer readable format, wherein the virtual 3D model of the external anatomy of the actual formation core sample is represented by successive 2D cross-sectional layers”; [0012] “actual formation core sample, the chemical elements composing at least a portion thereof is determined”; [0013] “ x-ray diffraction, near-infrared spectroscopy, scanning electron microscopy, which produces 3D images of objects by scanning them with a focused beam of electrons, x-ray computed tomography scan, which uses computer- processed x-rays to produce tomographic 3D images of an object, and any combination thereof”)
 providing naturally occurring formation material from a known reservoir formation ([0015] “material may be selected such that it is expected to react or behave in a similar or identical way to the material of interest in the actual formation core sample. Such materials may, thus, include materials naturally occurring in subterranean formations, such as hydrocarbon-containing subterranean formations, that are capable of being used with the 3D printer and capable of binding together (alone or in the presence of a binder) to form a cohesive facsimile core sample”; Examiner again notes that while silent to grinding drill cuttings material to particulates of one or more known particle sizes, one of ordinary skill in the art would at once understand that drill cuttings are a naturally occurring formation material, and, likewise an ordinary artisan would expect to grind materials to be of a known useable size with a 3D printer),
 providing the particulates (printing materials) to the three dimensional printer (3D printer) ([0015]-[0016] printing materials); and
 forming a reconstituted structure using the particulates and the structural properties and chemical composition of the extracted formation core sample (Abstract “printing a facsimile core sample using the 3D printer, thereby replicating at least a portion of the external anatomy of the actual formation core sample”; [0007] “The 3D facsimile formation core samples (also referred to herein as "facsimile core samples") described in the present disclosure may, in some embodiments, represent either or both the internal anatomy and the external anatomy of an actual formation core, or any portion thereof. As used herein, the term "internal anatomy" refers to the chemical composition of an actual formation core. That is, the facsimile core sample may be 3D printed using the same chemistry (e.g., a carbonate or silica) as that found in the actual formation core”; [0016] “Generally, the amount and ratio of one or more printing materials selected, and any additives, will be dependent upon the internal and external anatomy of the actual formation core sample, which may vary widely depending on the type of subterranean formation, the composition of the subterranean formation (e.g. , high levels of salts), and the like”).
 
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nguyen’s three dimensional (generic) naturally occurring formation material further modified to be Jones’ (specific) grinded cuttings material as Lecerf’s (otherwise conventional) three dimensional printing material thereby providing representative three-dimensional naturally occurring printable material in the form of grinded cuttings which is convenient and abundant and which results in a reservoir model which is more realistic and therefore able to provide more accurate model testing results therewith (as compared to merely using conventional three dimensional material).
Therefore Lecerf as modified suggests providing drill cuttings material (Jones’ drill cuttings utilizable for reconstitution) from a known reservoir formation, grinding the drill cuttings material (Jones’ drill cuttings) to particulates of one or more known particle sizes (Jones’ grinding to powder), and treating a flow surface on the reservoir component (Lecerf’s three dimensional printable insert) with the particulates (as modified to print instead with generic naturally occurring materials by Nguyen and further modified to be Jones’ specific naturally occurring drill cuttings material).
	Lecerf as modified still does not teach wherein the reservoir component is a sandstone component.
	However:
Hasiuk teaches 3D printing sandstone models (Title “3D printing sandstone porosity models”).
The Examiner additionally notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case choosing sandstone for a reservoir modeling component only takes ordinary skill in the art, the Examiner noting that oil and gas production is commonly in sandstone reservoirs in part due to the lithological characteristics of said reservoirs making them a sought-after choice for oil recover projects, while sandstone reservoirs make enhanced oil recovery in sandstone more complex including that borehole instability sandstones has been a technical problem area in oil and gas well drilling.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lecerf’s printable reservoir insert to have sandstone—as supported by Hasjuk’s 3D printing sandstone model—thereby providing a model for analysis of sandstone with the aforementioned motivational rationale for so analyzing.

Regarding claim 18, which depends on claim 17,
 Lecerf as modified (see analysis of independent claim) suggests wherein treating a flow surface on the sandstone component (as modified by Hasjuk to be sandstone) with particulates (3D printable material modified by Nguyen to be generic naturally occurring material and further modified to be Jones’ specific naturally occurring powdered cuttings) comprises providing the particulates to a three dimensional printer (Lecerf’s 3D printer modified by Nguyen to be able to print naturally occurring materials) to coat the flow surface with grooves and curvatures formed by the particulates (powdered cuttings) (Lecerf, [0031]-[0032] three dimensional model for bridging experiments).

Regarding claim 19, which depends on claim 18,
 Lecerf as modified (see analysis of preceding claim and independent claim) suggests wherein the sandstone component (Lecerf’s reservoir component as modified by Hasjuk to be sandstone) comprises at least one side (inclusive of a side comprising sandstone) of the slot flow apparatus (Lecerf’s bridging equipment and insertable three dimensionally printable model).

Regarding claim 20, which depends on claim 18, as best understood, 
Lecerf as modified (see analysis of preceding claim and independent claim) suggests wherein the sandstone component (Lecerf’s reservoir component as modified by Hasjuk to be sandstone) comprises an insert (Lecerf’s insertable three dimensionally printable model) that is removably disposed in a recess (location to be inserted within bridging equipment) on the slot flow device/apparatus (Lecerf’s bridging equipment and insertable three dimensionally printable model).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited Wang* et al (CN 106827170 A; hereafter “Wang”) and in further view of newly cited Hasiuk.
*machine translation provided with the foreign document and utilized for providing English citations 

Regarding claim 8, which depends on claim 1,
 Jones teaches wherein the chamber (chamber in body of press/die) can be of any desired shape. ([0056] “The re-powdered sample can now be placed in a press or die. When pressure is applied, the sample is molded or conformed into a pellet or any other desired shape”).
Jones does not explicitly teach item 1) wherein the chamber is generally block-shaped. Jones does not teach item 2) wherein the reconstituted structure is (utilized as) a slot flow apparatus. 
Regarding item 1):
The Examiner notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, only ordinary skill in the art is required to choose the shape for forming a sample to, the Examiner further noting that a block-shape is a common shape for a sample to be formed into.
Furthermore, Wang teaches wherein a rock core (artificial rock core) is a block-shape (cube) (Title “A Joint Hole Type Carbonate Rock Man-made Rock Core And 3D Printing Method”; page, lower half of page, “cube or cylinder, the artificial rock core is cube”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a desired shape such as a block shape as is known in the art for expected advantages including for easier/compact stacking/storage and/or for matching a block-shape utilized in a coring operation.
Regarding item 2), it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the present case, Jones’ reconstituted structure is insertable into the recess of a slot flow apparatus.
Further regarding item 2), for the purpose of compact prosecution, Lecerf teaches a method of forming a slot flow apparatus (bridging equipment and insertable three dimensionally printable model) (Title “METHOD OF TREATING SUBTERRANEAN FORMATION”; (Abstract “The three-dimensional model may be constructed by x-ray scanning of a core of the subterranean formation, and by additive manufacturing using the obtained x-ray image”; [0002] “This disclosure generally relates to treatment of oil and gas reservoirs”; [0032] “model is generated, it can be inserted into bridging equipment and bridging experiments can be performed on the three-dimensional model. The results of the bridging experiments may obtain results relating to the amount of solid or fiber and the fluid velocity that will provide for an accurate representation of a desirable treatment for the subterranean formation from which the sample was taken”; [0037] “The sample may be a cylindrical sample, or may have a non-cylindrical shape”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lecerf’s model insertion into a flow analysis equipment with Jones’ reconstituted drill cuttings thereby increasing the versatility and marketability of Jones’ method by inclusion of subsequent further analysis of said reconstituted formation structure, the Examiner further noting that complimentarily by using Jones’ cuttings there is the advantages of being able to make multiple samples from the abundant cuttings to be analyzed and tested—including destructively tested and thereby providing additional testing and/or statistical significance to the analysis.
	Therefore, Jones as modified by Lecerf suggests wherein the reconstituted structure (Jones reconstituted cuttings representative of a reservoir) is a slot flow apparatus (as modified by Lecerf to be inserted into a fluid flow analysis).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Jones in view of newly cited Nguyen and in further view of newly cited Hasiuk
Regarding claim 15 and claim 16, where claim 15 depends on claim 9 and where claim 16 depends on claim 9,
 Jones does not teach (claim 15) wherein the reconstituted structure is a consolidated slot flow apparatus, nor (claim 16) wherein the reconstituted structure is an insert having a flow surface that is removably disposed in a recess of a slot flow apparatus.
However, It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the present case, Jones’ reconstituted structure is insertable into the recess of a slot flow apparatus.
Furthermore, for the purpose of compact prosecution:
Lecerf teaches a slot flow apparatus (bridging equipment and insertable three dimensionally printable model) having an insert (three dimensional model) having a flow surface that is removably disposed in a recess (recess of bridging equipment) of the slot flow apparatus (Title “METHOD OF TREATING SUBTERRANEAN FORMATION”; (Abstract “The three-dimensional model may be constructed by x-ray scanning of a core of the subterranean formation, and by additive manufacturing using the obtained x-ray image”; [0002] “This disclosure generally relates to treatment of oil and gas reservoirs”; [0032] “Once the three-dimensional model is generated, it can be inserted into bridging equipment and bridging experiments can be performed on the three-dimensional model. The results of the bridging experiments may obtain results relating to the amount of solid or fiber and the fluid velocity that will provide for an accurate representation of a desirable treatment for the subterranean formation from which the sample was taken”).
Nguyen teaches a method of reconstituting formation structures with a three dimensional printer (3D printer) (Title “FORMING FACSIMILE FORMATION CORE SAMPLES USING THREE-DIMENSIONAL PRINTING”; [0015] “material may be selected such that it is expected to react or behave in a similar or identical way to the material of interest in the actual formation core sample. Such materials may, thus, include materials naturally occurring in subterranean formations, such as hydrocarbon-containing subterranean formations, that are capable of being used with the 3D printer”; [0007] “represent either or both the internal anatomy and the external anatomy of an actual formation core"). 

	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nguyen’s three dimensional (generic) naturally occurring formation material further modified to be Jones’ (specific) grinded cuttings material as Lecerf’s (otherwise conventional) three dimensional printing material thereby providing representative three-dimensional naturally occurring printable material in the form of grinded cuttings which is convenient and abundant and which results in a reservoir model which is more realistic and therefore able to provide more accurate model testing results therewith (as compared to merely using conventional three dimensional material). The Examiner emphasizes that the arts are complimentary providing the advantages of being able to make multiple samples from the abundant cuttings which can then grinded, three-dimensionally printed, and then analyzed and tested—including destructively tested and thereby providing additional testing and/or statistical significance to the analysis.
	Therefore, Jones as modified by Lecerf (and further supported by Jones for the specific physical combination) suggests wherein the reconstituted structure (Jones reconstituted cuttings representative of a reservoir) is a consolidated slot flow apparatus (as modified to be Lecerf’s bridging equipment and insertable model representative of the reservoir), said slot flow apparatus comprising the reconstituted structure) as the insert thereof and having a flow surface that is removably disposed in the recess of the slot flow apparatus.  
Election/Restrictions
A POSTERIORI REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group of Inventions I (claims 1-7 and 9-14), both:
Ia) Method of reconstituting formation structures, claim(s) 1-7,
  	Ib) Method of reconstituting formation structures with a three dimensional printer, claim(s) 9-14
Group of Inventions II, 
	The Examiner notes that at least Independent claims 1 and 9 are at least obvious over the prior art and are therefore considered linking claims. The Examiner considers the subject matter of claims 2-7 and 10-14 as reasonable to retain together, whereas claims 8 and 15-16 are directed to the technical feature of a slot flow apparatus.
Group of Inventions II (claim 1 & 8, 9 & 15-16, and 17-20), all of:
IIa) Method of forming a slot flow apparatus, claim(s) 17-20.
IIb) Method of reconstituting formation structures wherein the reconstituted structure is a slot flow apparatus, linking independent claim 1 with claim  8.
IIc) Method of reconstituting formation structures with a three dimensional printer, wherein the reconstituted structure is/part of a slot flow apparatus, linking independent claim 9 with claim(s) 15-16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 Groups I and II lack unity of invention
 
because even though the inventions of these groups require some shared technical features, this Office Action establishes a posteriori (i.e., after having taken the prior art into consideration) that all of the shared technical features between the Groups are known in the art and therefore fail to form technical feature(s) that define a contribution over the prior art. The Examiner emphasizes that providing drill cuttings material from a known reservoir formation and grinding the drill cuttings material to particulates of one or more known particle sizes is at least obvious over Jones as put forth extensively in the Office Action. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as put forth above. In accordance with 37 CFR 1.499, the Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The Applicant is advised that the reply to this requirement must include (i) an election of a species or invention (I or II) to be further examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected invention or species.
Should the Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), the Applicant must provide reasons in support thereof. The Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by the Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856